Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. The record clearly indicates respondent’s sincere attempt at rehabilitation. Respondent is hereby suspended from the practice of law for two years with the entire two years stayed, provided (1) that he be monitored by relator, (2) that he be under the continual care of a psychiatrist selected by relator, (3) that he notify relator of any complaints by any person with any disciplinary authority against him, (4) that he fulfill the OLAP contract program, and (5) that he make restitution to his former employee, Rechford, on terms satisfactory to relator. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.